Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claim Status:
	Claims 1-18, 25 and 26 have been cancelled.
	Claims 19-24 and 27 are pending. 

Withdrawn rejections
Applicant's amendments and arguments filed 12/30/20 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 12/30/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10864183 and application 14108169 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the instantly claimed subject is allowed for the reasons of record and those found in application 16728840 which issued as US Patent 10864183.


Conclusion

Claims 19-24 and 27 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613